DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-2 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 13 of U.S. Patent No. 10,463,057. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with the claims of this instant application having a similar scope (i.e., a rotary drive mechanism selectively couplable to the shaft with the first component in a first mode and a second component is coupled to the shaft with the rotary drive mechanism in a second mode is equivalent to allowing the rotary device mechanism to rotate the shaft via the first drive component when .

 	Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 13 of U.S. Patent No. 10463057 in view of Romanow (US 5,771,600).
 	Regarding claim 22, ‘057 discloses all the features of claim limitations as set forth above except for radial extraction aperture is configured to be selectively opened and closed.
 	Romanow teaches “radial extraction aperture is configured to be selectively opened and closed” (fig.1 shows the opening of the chamber 11 can be selectively opened and closed by door 22). ‘057 teaches food apparatus. Romanow teaches food apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘057 with Romanow, by adding radial extraction aperture to ‘057, in order to load or upload the housing (col.3 at lines 39-44) as taught by Romanow. 





Remark
 	Examiner suggest to cancel the withdrawn claim 24 because it does not have the parallel scope with claim 1. 



Response to Arguments
 	Applicant's arguments filed on 01/13/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “drawing objections … replacement sheet 1/18 is hereby submitted which includes 112a … support for the inclusion of these components can be found at paragraphs 0039-0040 of the as-filed specification” on page 8 of remark.
 	In response, the amended drawing overcome drawing objection. Thus, drawing objections have been withdrawn. 
 	(2) Applicant argues “35 USC 112b … claim 1 has been amended … ” on pages 8-9 of remark.
 	In response, examiner agreed the amendment to claims overcome 35 USC 112b rejections. Thus, 35 USC 112 b rejections have been withdrawn.
 	(3) Applicant states “Double patenting rejection … applicant requests the rejection be held in abeyance until a claim is found allowable” on page 9 of remark.
 	In response, the argument is moot because no argument present in the applicant’s remark. See 37 CFR 1.111 b. Thus, the Double Patent rejections is maintained. 

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIMMY CHOU/Primary Examiner, Art Unit 3761